DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 8, and those depending therefrom including claims 2-6, and 9-13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the “second abrasive blasting operation” is indefinite.  Applicant claims “a first abrasive blasting operation” and “a second abrasive blasting operation.”  As shown in the specification, there is a first blasting operation in which material is removed (Fig. 4a) and a second blasting operation in which compressive stress is generated (Fig. 4c).  Typically, a treatment which is used to impart a compressive stress into a surface layer is described as “peening,” but may also be described as a “blasting operation.”  Applicant recognizes this within the specification (“such a treatment step is a blasting or peening step, which is used to impart a compressive stress into the surface layer of the component”) [Application publication; paragraph 0005].   

	It is therefore unclear whether applicant’s use of “abrasive blasting operation” requires the use of abrasives, or particles specifically shaped for abrading.  
Furthermore, applicant states in the specification that “[t]he first and second abrasive blasting operations may be performed using the same apparatus and abrasive.”  Applicant also states in claim 5 that “the second abrasive blasting operation acts to impart compressive stress into the region” and claim 6 that “the second blasting operation does not cause significant material removal from the surface.”  Therefore, the claimed “abrasive blasting” is not accurately reflecting the primary function of the blasting, and seemingly requires only a degree of material removal to be considered “abrasive.”  However, applicant does not differentiate the degree to which a blasting operation becomes an “abrasive blasting operation” and therefore renders indefinite what is considered “a second abrasive blasting operation.”  
Since the “second abrasive blasting operation” could also refer to a peening operation, then this will be considered merely a “second 
Regarding claim 7, the claimed “in which the region is substantially the entire surface of the component” is indefinite.  There is no antecedent basis for the claimed “the entire surface of the component.”  For the purpose of examination, the examiner will consider this to be “an entire surface of the component.”  
Furthermore, it is unclear to what extent “substantially” requires in terms of “the entire surface.”  It is clear that “substantially” means that the region does not have to comprise “the entire surface.”  For example, “substantially the entire surface” could mean as much as a quarter 
Finally, an “entire surface” means “having no element or part left out.”  In this context, it would be a surface having no region of the surface left out.  However, when looking at Figure 1 which “may comprise components”, there are compressors 14, 15, combustion equipment 16, and an exhaust nozzle 20.  Many of these components have both interior and exterior surfaces.  It is therefore unclear whether “an entire surface” is the entire inner surface, the entire outer surface, or both the inner surface and the outer surface, 
Additionally, one surface may merely be a component of an entire surface.  To put another way, abrading the propulsive fan 13 comprises an “entire surface,” but in the context of the overall engine, the propulsive fan 13 only comprises a region of the entire surface. Thus, “entire” in regards to surface is a not a decided, or definite, characteristic.  
For these reasons, “the entire surface” is indefinite.  For the purpose of examination, the examiner will consider this to be merely “a surface.”  
Regarding claim 8, the claimed “same apparatus and abrasive” is indefinite.  The term “same” is a comparative statement, and applicant has not set the criteria for which the two must be compared to determine equivalence, or sameness.  For example, an abrasive might be considered the “same” if the criteria is that the abrasives are the same material.  Or an abrasive might be considered the “same” if the criteria is that the abrasives are the same size.  Additionally, “[same] abrasive” might even indicate re-use of the abrasive, where a first blasting is performed, the abrasive is collected, and then the same abrasive used in the first operation is used in the second operation.  
Likewise, with the apparatus.  The apparatus also might have some differences.  For example, one apparatus might be the same, but have an additional component that might make them look different, though they both perform a similar function.  Additionally, the claim could be 
Finally, “the same apparatus” and “the apparatus” (i.e. “the same apparatus [as the apparatus]…”) lack antecedent basis.  For the purpose of examination, the examiner will consider “in which the first and second abrasive blasting operations are performed using the an apparatus.”  As for the “same abrasive,” this will be considered the same abrasive material.  Any amendments to clarify this issue should have support within the specification as originally filed.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Conze (DE102011055104A1) in view of Dopper (US-2002/0098776) and Morris (US-2014/0079540).
Regarding claim 1, Conze (DE102011055104A1) discloses a method for the manufacture of a component, the method comprising, in sequence: 
b. performing a first 

Conze fails to disclose (a.) using an additive layer manufacturing process to build a three- dimensional net shape of the component, as well as the angle of incidence of the abrasive on the surface in the first abrasive blasting operation is less than the angle of incidence of the abrasive on the surface in the second abrasive blasting operation.
As to the angle of incidence, Dopper (US-2002/0098776) teaches an angle of between 50 degrees and 90 degrees is for removal of a large amount of material, while an angle of between 20 degree and 60 degree is for cleaning of the surface [Dopper; paragraph 0027].  Since Conze requires the pre-blasting to be for removing “impurities adhering to the surface,” or cleaning, in which “scale, corrosion or other contaminants are removed from the surface [Conze Translation; paragraph 0014.  This is then followed by shot-peening to reduce the surface roughness [Conze Translation; paragraph 0015].  Therefore, it would have been obvious to one of ordinary skill in the art, in view of the teaching of Dopper regarding angles of blasting, to use a lesser angle of incidence for the first blasting operation of Conze (pre-blasting), when cleaning is desired [Dopper; paragraph 0027], than the angle of incidence in the second abrasive blasting operation (peening), when there is a desire to remove a relatively amount of material from the surface to reduce roughness [Dopper; paragraph 0027].  
As to the additive layer manufacturing process, while Conze fails to disclose (a.) using an additive layer manufacturing process to build a three- dimensional net shape of the component, onto which steps b and c are performed, Morris (US-2014/0079540) teaches that after an additive layer manufacturing process is used to build a three-dimensional net shape (at the completion of step 920, the article, i.e., the stator airfoil assembly, is removed from the additive manufacturing 
Regarding claim 2, Conze discloses the method of claim 1, in which the first abrasive blasting operation (pre-blasting) acts to remove asperities from the region (“pre-blasting is carried out at a pre-blasting speed, and impurities adhering to the surface are removed by the pre-blasting at a relatively low speed”) [Conze Translation; paragraph 0014].
	Regarding claim 4, Conze discloses the method of claim 1.
	While Conze does not explicitly discuss “material carrying residual tensile stress” in which “the first abrasive blasting operation acts to remove material carrying residual tensile stress from the region.”  Conze does state that the “result after peening 12 is a peened surface 13 according to the invention, which has a homogeneous surface topography and a homogeneous stress profile” [Conze Translation; paragraph 0053].  Therefore, it would be obvious to one of ordinary skill in the art to perform the abrasive blasting across the topography to remove material carrying residual tensile stress such to create a homogenous stress profile as desired by Conze [Conze Translation; paragraph 0053].  
	Regarding claim 5, Conze discloses the method of claim 1, in which the second abrasive blasting operation (peening) acts to impart compressive stress into the region (“it is possible with 
	Regarding claim 6, Conze discloses the method of claim 1, in which the second blasting operation does not cause significant material removal from the surface (the second blasting operation of Conze is a peening operation which causes significantly less material removal from the surface than abrasive blasting).
	Regarding claim 7, Conze discloses the method of claim 1, in which the region is substantially the entire surface of the component (narrow limitation “region” followed by a broad limitation “the entire surface”).  Though Conze fails to disclose the region is substantially an entire surface, it would be obvious to one of ordinary skill in the art to perform the abrasive blasting across the topography to remove material carrying residual tensile stress such to create a homogenous stress profile as desired by Conze across the entire surface for the benefit of the entire surface [Conze Translation; paragraph 0053].  
	Regarding claim 8, Conze discloses the method of claim 1, in which the first and second abrasive blasting operations are performed using the same apparatus and abrasive (“[t]he same blasting medium is also preferably used for pre-blasting and shot peening”) [Translation; paragraph 0032].
	Regarding claim 9, Conze, as modified, discloses the method of claim 1, in which the angle of incidence of the abrasive on the surface region in the second abrasive blasting operation is between 60 and 90 degrees (Dopper teaches that a roughness reducing step, akin to the second blasting operation of Conze, should be between 50 degrees and 90 degrees) [Dopper; paragraph 0027].
	Regarding claim 10, Conze, as modified, discloses the method of claim 9, in which the angle of incidence of the abrasive on the surface region in the second abrasive blasting operation is between 75 and 90 degrees (Dopper teaches that a roughness reducing step, akin to the 
	Regarding claim 11, Conze, as modified, discloses the method of claim 1, in which the angle of incidence of the abrasive on the surface region in the first abrasive blasting operation is between 10 and 75 degrees (Dopper teaches that a cleaning step, akin to the first blasting operation of Conze, should be between 20 degrees and 60 degrees) [Dopper; paragraph 0027].
	Regarding claim 12, Conze, as modified, discloses the method of claim 11, in which the angle of incidence of the abrasive on the surface region in the first abrasive blasting operation is between 30 and 75 degrees (Dopper teaches that a cleaning step, akin to the first blasting operation of Conze, should be between 20 degrees and 60 degrees) [Dopper; paragraph 0027].
	Regarding claim 13, Conze, as modified, discloses the method of claim 11, in which the angle of incidence of the abrasive on the surface region in the first abrasive blasting operation is between 45 and 60 degrees (Dopper teaches that a cleaning step, akin to the first blasting operation of Conze, should be between 20 degrees and 60 degrees) [Dopper; paragraph 0027].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conze (DE102011055104A1) in view of Dopper (US-2002/0098776) and Morris (US-2014/0079540) and further in view of Lambourne (US-2016/0375538).
	Regarding claim 3, Conze discloses the method of claim 2, but fails to disclose in which the asperities comprise semi-sintered particles adhered to the surface.
	However, Lambourne (US-2016/0375538) teaches that polishing of a component made by additive layer manufacturing (ALM) is beneficial for removing partially sintered ALM powder that appears on the structure [Lambourne; paragraph 0086].  Since Conze’s method is directed at increasing the service life of metallic components by polishing and peening, it therefore would have been obvious to one of ordinary skill in the art to perform the pre-blasting and peening of Conze on the ALM workpieces in order to not only increase the service life of the workpiece of .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-2001/0047675, US-2006/0101883, US-2006/0111023, and US-2007/0175030 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.